DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I in the reply filed on 13 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20 and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 July 2021.

Information Disclosure Statement
Reference nos. 5, 6, and 8-12 in the information disclosure statement filed 26 June 2020 have been lined through because they fail to comply with 37 CFR 1.98(a)(2), which requires a 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 10 found in Figures 6 and 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see the eighth paragraph on page 7 of the specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "fine" in claims 5-8 is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of the term "fine" renders the dimensions of the conductive wires indefinite.

Claim Language
For the purpose of examination, wires having a line width of 20 m or less are taken to be fine wires.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (US 3,601,583).
	Fujiwara is directed to a heating wire assembly comprising heating wires in suitably spaced parallel relationship between thin layers of polyvinyl butyral sandwiched between polyethylene films with no permanent bond between the polyethylene films and polyvinyl butyral layers (Figure 1 and column 3, lines 36-48).  Polyvinyl butyral is a polyvinyl acetal resin.  One polyethylene film reads on the base material film of the instant claims; one polyvinyl butyral layer corresponds to resin layer (1) while the other polyvinyl butyral layer corresponds to resin layer (2) of the instant claims; the heating wires in suitably spaced parallel relationship correspond to the heat-generating conductive layer of the instant claims.  The heating wires have a diameter of as low as 10 m and may be formed of a copper-nickel alloy (column 2, lines 52-56).  The heating wires may be waved (column 3, lines 36-42).  The polyvinyl butyral layers may have a thickness of about 5 m (column 4, lines 37-39).  A pair of feed conductors, i.e. bus bars, are placed one on each side of the heating wire assembly (column 4, lines 39-48).  
	Regarding claim 9, one of ordinary skill in the art would expect the limitations of this claim to be inherently met by heating wires having a diameter of 10 m.
	Regarding claims 12 and 17, Fujiwara teaches the use of a polyvinyl acetal resin (i.e. polyvinyl butyral) but does not teach or suggest the incorporation of a plasticizer into the resin.  .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 3,601,583).
	Fujiwara teaches all the limitations of claim 14, as outlined above, except for specifying a surface roughness for the thermoplastic resin layer of less than 5 m before lamination of the heat-generating conductive layer.
	However, since the limitation of claim 14 is directed to the roughness of the resin layer before laminating of the heat-generating conductive layer while the claim itself is directed to the laminate after the heat-generating conductive layer has been applied, the roughness recited in claim 14 is the roughness of a precursor to the claimed invention.  As one of ordinary skill in the art would expect the lamination process to alter the surface roughness of the layers being laminated, the roughness of resin layer (1) in the final product would not be expected to be related to the roughness prior to lamination - particularly since the claim does not recite the conditions under which the lamination is performed and thus includes laminations conducted under any conditions.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 3,601,583) in view of Suetsugu et al. (JP 2017-117785A).
Note: citations to JP 2017-117785A in this action refer to the translation included as part of the Information Disclosure Statement filed 11 August 2021.
	Fujiwara teaches all the limitations of claims 4 and 7, as outlined above, except for (i) the use of polyethylene terephthalate as the layer that is non-permanently attached to the polyvinyl butyral layer, and (ii) the inclusion of auxiliary conductive wires that connect the main wires.
	Suetsugu et al. is directed to a conductive heating element for laminated glass (1st paragraph on page 2).  The conductive heating element comprises a plurality of parallel line conductors formed on a transparent base material which is peeled off during the production of the laminated glass (Figure 6 and 5th paragraph on page 9).  The transparent base material may be composed of a polyolefin, such as polyethylene, or a polyester, such as polyethylene terephthalate (5th full paragraph on page 10).  The conductive heating element is provided with bypass heating elements, having the same diameter as the wires, extending perpendicularly between two wires to allow current to flow through the wires even if one or more wire is disconnected (Figure 5 and 5th paragraph on page 8).  Suetsugu et al. employs significantly less material in the perpendicular wires than in the parallel wires (Figure 2).
	Regarding claim 4, Suetsugu et al. show that polyethylene and polyethylene terephthalate are known in the art as functional equivalent release films for conductive heating elements used in laminated glass.  Therefore, because these two polymers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to use polyethylene terephthalate in place of the polyethylene films of Fujiwara.
.

Claims 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 3,601,583) in view of Fariss et al. (US 3,884,865).
	Fujiwara teach all the limitations of claims 12, 17, and 19, as outlined above, except for requiring that the polyvinyl butyral contains plasticizer.  However, Fujiwara do teach that any suitable material for bonding glass sheets together may be used (column 2, lines 39-44).
	Fariss et al. is directed to polyvinyl butyral interlayers used in laminated safety glass (column 1, lines 6-13).  The polyvinyl butyral contains 15 to 45 parts by weight plasticizer per 100 parts polyvinyl butyral resin (column 2, lines 21-32).
	It would have been obvious for one of ordinary skill in the art to use the plasticized polyvinyl butyral of Fariss et al. in the assembly of Fujiwara since the courts have held the selection of a known material (e.g. polyvinyl butyral having 15-45 parts plasticizer per 100 parts resin) based on its suitability for its intended use (e.g. interlayer in laminated glass) supported a prima facie obviousness determination.  See MPEP 2144.07.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claim  8 is directed to a laminate comprising, in order, a base material film, a resin layer (1) having a detachable surface, and a heat-generating conductive layer.  The heat-generating conductive layer comprising two main bus bars, and a plurality of main conductive fine wires connected to the bus bars.  The heat-generating conductive layer further comprises auxiliary conductive fine wires connecting the main conductive fine wires such that, when the area between the two main bus bars is divided into ten regions at positions at which the length of each of the main conductive fine wires is divided into ten equal parts, the total projected cross-sectional areas of the auxiliary conductive fine wires in each of the regions contacting the two main bus bars is larger than that in each of the remaining eight regions.
	Fujiwara and Suetsugu et al. represent the closest prior art.  However, Fujiwara does not teach or fairly suggest the presence of auxiliary conductive wires connecting the main wires.  Suetsugu et al., while providing motivation for incorporating auxiliary wires connecting the main wires in a conductive heating element, do not teach or fairly suggest arranging the auxiliary wires in the manner recited in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787